Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 1 of 10




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

 Macushla Baumann, individually and on behalf of all others             Civil Action No: 1:19-cv-
 similarly situated;                                                    20_________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Dynamic Recovery Solutions, LLC,
 Pinnacle Credit Services, LLC and
 John Does 1-25

                                       Defendants.


       Plaintiff Macushla Baumann (hereinafter, “Plaintiff” or “Baumann”), a Colorado resident,

brings this Class Action Complaint by and through her attorneys, Stein Saks, PLLC, against

Defendants Dynamic Recovery Solutions, LLC (hereinafter “Defendant Dynamic”) and Pinnacle

Credit Services, LLC (hereinafter “Defendant Pinnacle”), individually and on behalf of a class of

all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned


                                                                                                    1
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 2 of 10




   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

   collection of debts’ does not require ‘misrepresentation or other abusive debt collection

   practices.’” 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

   determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

   and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

   pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to this claim occurred.

                                      NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of Colorado consumers under

   §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

      6.      Plaintiff is seeking damages and declaratory relief.
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 3 of 10




                                                    PARTIES

         7.        Plaintiff is a resident of the State of Colorado, County of Garfield, with a mailing

         address of PO Box 345, Rifle, CO, 81650.

         8.        Defendant Dynamic is a “debt collector” as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address at 135 Interstate Blvd., Suite 6, Greenville,

   SC 29615. Defendant Dynamic is a South Carolina corporation registered to do business in the

   State of Colorado, and may be served with process upon the National Registered Agents Inc.,

   its        registered   agent   for    service    of   process    at   7700 E Arapaohe Rd Ste. 220

   Centennial, CO 80112-1268.

         9.        Upon information and belief, Defendant Dynamic is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

         10.       Defendant Pinnacle is a “debt collector” as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address 6801 S Cimarron Road, Suite 424-L, Las

   Vegas, NV 89113, United States. Defendant Pinnacle is a Minnesota corporation registered to

   do business in the State of Colorado, and may be served with process upon the Corporation

   Service Company, its registered agent for service of process at 1900 W Littleton Blvd, Littleton,

   CO, 80120.

         11.       Upon information and belief, Defendant Pinnacle is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 4 of 10




      12.      John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.

                                        CLASS ALLEGATIONS
      13.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      14.      The Class consists of:

               a. all individuals with addresses in the State of Colorado;

               b. to whom Defendant Dynamic sent a collection letter attempting to collect a

                  consumer debt;

               c. on behalf of Defendant Pinnacle;

               d. without disclosing that if a payment is made it would restart the statute of

                  limitations;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      15.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      17.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 5 of 10




   is whether the Defendants' written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

      18.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      19.     This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendants’ written communications to consumers, in the forms

                  attached as Exhibit A violate 15 USC §l692e and 1692f.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                  the Defendants' common uniform course of conduct complained of herein.
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 6 of 10




              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff have no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 7 of 10




      22.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      23.       Some time prior to July 6, 2018, an obligation was allegedly incurred to Verizon

   Wireless by Plaintiff.

      24.       The Verizon Wireless obligation arose out of a transactions in which money,

   property, insurance or services were the subject of the transactions.

      25.       The alleged Verizon Wireless obligation is a “debt” as defined by 15 U.S.C.

   §1692a(5).

      26.       Verizon Wireless is a “creditor” as defined by 15 U.S.C. §1692a(4).

      27.       Defendant Pinnacle, a debt collector and the subsequent owner of the Verizon

   Wireless debt, contracted with Defendant Dynamic to collect the alleged debt.

      28.       Defendants collect and attempt to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.



                                 Violation I – July 6, 2018 Collection Letter

      29.       On or about July 6, 2018, Defendant Dynamic sent Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt currently owed to Defendant Pinnacle. See Exhibit A.

      30.       The letter provides the consumer with multiple payments options including

   payment plans that would stretch over multiple months.

      31.       Additionally, the last paragraph in the letter states:
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 8 of 10




               “The law limits how long you can be sued on a debt. Because of the age of your

               debt, Pinnacle Credit Services, LLC cannot sue you for it and Pinnacle Credit

               Services, LLC will not report it to any credit reporting agency.”



       32.     The Defendants fail to inform the consumer that making a payment can restart the

   statute of limitations for a lawsuit to occur.

       33.     Under the Colorado Statutes §13-80-113, a payment of principal or interest can

   take a case out of the operation of the statute of limitations.

       34.     The letter fails to inform the consumer of the true ramifications of starting a

   payment plan, specifically under Colorado law.

       35.     The Defendants’ omission could likely lead to the Plaintiff choosing a payment

   option with multiple payments and thereby unknowingly cause her to restart the statute of

   limitations.


       36.     As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

       37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       38.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

       39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 9 of 10




      40.     Defendants violated said section

              a.      by omitting material information creating a false and misleading

      representation of the status of the debt in violation of §1692e(10); and

              b.      by falsely representing the character, amount or legal status of the debt in

      violation of §1692e(2)(A);

              c.      By reason thereof, Defendants are liable to Plaintiff for judgment that

      Defendants’ conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory

      damages, costs and attorney’s fees.


                              COUNT II
 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                                et seq.

      41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      42.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      43.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

      44.     Defendants violated this section by omitting material information that gave Plaintiff

   a false understanding of the rights provided him under the FDCPA.

      45.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.
Case 1:19-cv-00020-SKC Document 1 Filed 01/03/19 USDC Colorado Page 10 of 10




                                 DEMAND FOR TRIAL BY JURY

       46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Macushla Baumann, individually and on behalf of all others similarly

situated, demands judgment from Defendants Dynamic Recovery Solutions, LLC and Pinnacle

Credit Services, LLC as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: Hackensack, New Jersey
              January 3, 2019

                                                                    /s/ Yaakov Saks
                                                             By: Yaakov Saks
                                                             Stein Saks, PLLC
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             Phone: (201) 282-6500
                                                             Fax: (201) 282-6501
                                                             Attorneys For Plaintiff
